02-09-032-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-09-00032-CV 
 
 



Susan Cohen Mandell


 


APPELLANT




 
V.
 




Harold Lance Mandell


 


APPELLEE 



 
 
----------
FROM THE
233rd District Court OF Tarrant
COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant Susan Cohen Mandell appeals the trial
court’s November 12, 2008 order granting Appellee Harold Lance Mandell’s
postjudgment motion to enforce the division of the marital estate provided in
the couple’s April 8, 2008 divorce decree. 
The notice of appeal from the divorce decree was filed in this court on
July 7, 2008, we issued our opinion on April 15, 2010, and mandate issued November
16, 2010.[2]  The appeal from the divorce decree was
therefore pending when the trial court rendered its enforcement order.
          Section 9.007(c) of the family code provides that the power
of the trial court “to render further orders to assist in the implementation of
or to clarify the property division is abated while an appellate proceeding is
pending.”[3]  Accordingly, this court requested that the
parties file supplemental letter briefs addressing the impact of this statute
on this case.
          As both parties agree, under the statute, the trial court
had no power to render the November 12, 2008 enforcement order because the
appeal from the divorce decree was then pending.[4]
Accordingly, we vacate the trial court’s November 12, 2008 enforcement order,
and, because mandate has now issued in the appeal from the divorce decree, we remand
this case to the trial court for further proceedings.[5]
 
LEE ANN DAUPHINOT
JUSTICE
 
PANEL:  DAUPHINOT, GARDNER,
and WALKER, JJ.
 
DELIVERED:  December 16, 2010




[1]See Tex. R. App. P. 47.4.


[2]Mandell v. Mandell, 310 S.W.3d 531 (Tex.
App.—Fort Worth 2010, pet. denied).


[3]Tex.
Fam. Code Ann. § 9.007(c) (Vernon 2006).


[4]See id.; In re Fischer-Stoker, 174 S.W.3d 268, 271 (Tex. App.—Houston [1st
Dist.] 2005, orig. proceeding) (op. on reh’g). 


[5]See Tex. Fam. Code Ann. § 9.007(c); Fischer-Stoker, 174 S.W.3d at 271.